 DECISIONSOF NATIONALLABOR RELATIONS BOARDButler's Shoe Corporation,a wholly-owned subsidiaryof Zale CorporationandRetail Store EmployeesUnion,Local 876,RetailClerks InternationalAssociation,AFL-CIO. Case 7-CA-10270January 15, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOAct alleged. Upon due notice, the case was tried before meatDetroit,Michigan, on August 16. Representatives of allparties were present and participated in the hearing. At theclose of the hearing the General Counsel presented oralargument.Based on the entire record, including my observation ofwitnesses, and after due consideration of the briefs, I makethe following:FINDINGS AND CONCLUSIONSIJURISDICTIONOn September 28, 1973, Administrative Law JudgeJennieM. Sarrica issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt her recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Butler's ShoeCorporation, a wholly-owned subsidiary of ZaleCorporation, Detroit, Michigan, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.iRespondent's exceptions directed to the credibility resolutions of theAdministrative Law Judge are withoutmeritThe Boardwill notoverrulethe Administrative Law Judge's resolutions as to credibilityunless a clearpreponderance of all relevant evidence convinces us that they are incorrectOn the entire record, such a conclusion is not warrantedhereinStandardDrywall Products,Inc, 91 NLRB 544, enfd 188 F 2d 362 (C A. 3, 1951)DECISIONSTATEMENT OF THE CASEJENNIE M. SARRICA, Administrative Law Judge: This is aproceeding under Section 10(b) of the National LaborRelationsAct, as amended (29 U.S.C. § 151,et seq. ),hereinafter referred to as the Act. Based on charges filedon April 3, 1973,' a complaint issued May 31, amendedAugust 3, presenting allegations that Butler's Shoe Corpo-ration, a wholly owned subsidiary of Zale Corporation,hereinafter referred to as the Respondent, committedunfair labor practices within the meaning of Sections8(a)(1) and 2(6) and (7) of the Act. Respondent's answer,as amended, denies that it committed the violations of theiUnless otherwise indicated, all dates are in 1973Respondent, a Florida corporation with principal officesinAtlanta, Georgia, operates a number of retail shoe storeslocated in various States of the United States, amongwhich are seven located in and around MetropolitanDetroit,Michigan. Respondent admits that during the yearendingDecember 31, 1972, a representative period, itreceived gross revenues in excess of $500,000 from theretail sale of shoes and related items, and that during thesame period it purchased, and caused to be transportedfrom locations outside the State of Michigan and deliveredat its Michigan stores goods valued in excess of $50,000.It is admitted and I find that Respondent is now, and hasbeen at all times material herein, an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.11.THE LABOR ORGANIZATIONRetail Store Employees Union,Local 876,Retail ClerksInternationalAssociation,AFL-CIO,hereinafter calledthe Union,isnow,and has been during all times materialherein,a labor organization within the meaning of Section2(5) of the Act.Ill.THE ALLEGED UNFAIR LABOR PRACTICESA.The IssuesIt is alleged in the complaint and denied in the answerthat Respondent, by certain specified conduct, engaged inunlawful interrogation, made unlawful threats, and solicit-ed employee grievances, all in violation of Section 8(a)(1)of the Act. A threshold issue bearing on some of theevidence presented is whether Fred Lewis Rosenstein was,during the material time, a supervisor within the meaningof the Act.B.BackgroundEarly in January the Union began its organizingcampaign among employees at Respondent's seven Detroitmetropolitan area stores. At that time union officials calledupon Randy Graham, manager of the Northland store,and advised him that in connection with the impendingorganizational efforts, Young Quarker, a regular part-timesalesman at that store, was on the organizing committeeand was protected by Federal law in such activity. Unionauthorization cards were distributed by Quarker, who wastransferred to another store in rid-March; Linda Powers,208 NLRB No. 61 BUTLER'S SHOE CORP.counter-sales-cashier, who was discharged in early April,and Rosenstein, a salesman, who left Respondent's employin June.C.The Supervisory IssueFred Rosenstein was employed as a shoe salesman inJanuary 1972 and worked at the Northland store fromApril 1972 until he resigned for personal reasons in June1973.Respondent contends, in opposition to the positionof the General Counsel, that during the relevant periodRosenstein, as assistant manager, was a supervisor withinthe meaning of the Act. Sometime shortly before the uniondrive began,2 Rosenstein was assigned the job title bfassistantmanagers As such his hourly rate of pay wasapproximately 10 percent more than other salesmenreceived.Rosenstein testified t that, when he became assistantmanager, Graham told him in the presence of other salespersons that when Graham was not there Rosenstein was"in charge" and that during such periods he was to makesure that the store was running properly. He furthertestified that he was never instructed more specifically as tohis authority but, as the person in charge, it was his duty totake care of any problems which arose; that he had noauthority to hire, fire, or discipline the three or four othersalespersons on duty at such times, and that he was nevertold that he had authority to grant permission to leaveearly or otherwise change the assigned work schedule; norwas he ever consulted with respect to changes in the rate ofpay of any employee. Rosenstein asserted he could,however,make recommendations5 and did, on oneoccasion, recommend that disciplinary action be takenbecause a salesman who was performing stock duties2The combined testimony of Rosenstein and Graham indicates thatArlie Hammond was made assistant manager around the first of the yearbut before the union activity began and within a week was assigned to workasmanagerat another store, whereupon Rosenstein became the assistantmanager at Northland within a couple of months, Hammond returned tothe Northland store where, thereafter, both men continued working with thesame titleand rate of pay The store remained open until 9 p.m nightly andGraham was not present for approximately 12 to 15 hours a week, generallybefore closing. It would appear, however, that Rosenstein was the onlyassistantmanager at the store at least during January and February 19739Respondent introduced into evidence a dtxuniententitled"JobDescription Assistant Manager" listing some 13 numbered statements of theduties ofan assistantmanager Several of these use the word "supervise;'but the context in which it appears fails clearly to bestow any of the specificsupervisory authority contemplated by the Act The General Counselpresented copies of the pertinent parts of the transcript of hearing and theRegionalDirector's decision in the concurrent representation proceeding.pointing out that therein Respondent stipulated to the exclusionfrom themultistore unit, as supervisory, only one named assistant manager Theeffect of this stipulation was to include, as nonsupervisory employees allother unnamed assistant managers (Case 7-RC-11707, Regional Director'sdecision issued June 6, 1973-resolving other unit issues raised in thatproceeding The Employer's request for review filed June 20 was denied onJune 29.)Sucha stipulation in an ancillary proceeding.even if Rosensteinhad been specifically named as nonsupervisory, does not preclude acontrary determination herein on the evidence presented it does, however.assistantmanagers were given the same authority. Consequently. thedetermination of Rosenstein's supervisorystatusmustrest primarily uponthe testimony presented herein with respect to the authority and responsibil-ity actually conferred upon him4Rosenstein,who appeared under subpena, amply demonstrated hisantagonismtoward the General Counsel and the Charging Party, and hisreluctance to give any specific information concerningthe various405refused to report to the sales floor when he requested thisdue to an influx of customers. On this occasion Rosensteinreported the incident to Graham the following day.Graham talked to the employee in the presence ofRosenstein and another employee witness of the incident,told the offending employee that he was wrong, anddirected Rosenstein to "write him up."6Other duties for which Rosenstein was responsibleduring periods when he was "in charge" included thehandling of customers' complaints, the authorization ofrefunds, obtaining needed change for the cash register,locking the store, initialing deposit slips, and making nightdeposits.Allmoney matters required the signature andparticipation of two persons and such tasks were alsoperformed by certain other designated employees. Allsalesmen participated with Rosenstein in the various otherduties which included the handling of stock, the prepara-tion of displays, and general cleaning details.The evidence does not present a clear indication thatRosenstein, in fact, possessed the significant supervisoryauthority contemplated by the Act. The one disciplinaryincident related would seem to indicate that all of hisrecommendations were subject to the independent investi-gation by the manager. Further, as little independentjudgment is required to determine, even without referenceto the store manual,7 that the primary function and firstcall of duty of a salesperson is to serve customers whenthey appear, and as any two employees could report on thederelictionof duty of another employee, I find thisdisciplinary incident, standing alone, insufficient to estab-lish that Rosenstein had any real authority to effectivelyrecommend discipline. It is not asserted that Rosensteinhad any supervisory responsibility while Graham wasallegations in the complaint beyond what he had previously supplied in hispretrial statement.He claimed he could not remember even such incidentsin any specific detail without first referring to or examining the statementIlisdemeanor in responding to questions by the General Counsel, hisfrequent unresponsiveness in matters alleged in the complaint, and hiseagerness repeatedly to voice his grievance against the General Counsel inconnection with the service of the subpena and against the Charging Partyin other respects, in marked contrast to the quickening of his memoryconcerning other conversations and events concurrent in point of time withthose covered by the complaint, created the impression that he was beingdeliberately vague In the face of this apparent hostility, I am compelled toscrutinize all of his testimony in the light of his obvious prejudice5Rosenstein's testimony with respect to his authority and what he wastold by Grahamcontainsmany inconsistencies. e g. on redirect he assertedthathe was told initially by Graham he "had authority to make arecommendation to somebody" for the discharge of employees. SinceGraham himself had authority to hire and discharge employees,and he wasthe direct supervisor of Rosensteinand theother store employees, it wouldseem highly unlikely he would vaguely designate "somebody" rather thanhimself as the person to whom recommendations should be made, if.indeed,he made any such statement 1 conclude that Rosenstein's initialversion of what he was told, i.e., merely that he was"in charge." is the moreaccurate testimonyThis is consistent with Graham's testimony thatRosenstein was to assist him and that he told employees that Rosensteinwould carryon in his absenceb ['his is a form of discipline in which a statement of the offense, signedby two persons, is sent to the district supervisor and made a part of theemployees' recordGraham and Rosenstein signed the statement in thisinstancer Item 13 of the assistant manager's job description reads as follows"The learning,execution,and/or supervision of: All company policies andprocedures as outlined in the Store Manual Bulletin Binder to which he hasaccess at all times during normal store hours " 406DECISIONS OF NATIONALLABOR RELATIONS BOARDpresent.Nor do I find in his other duties evidence thatRosenstein responsibly directed the work of other employ-ees even during those closing hours after Graham left thestore.Rosenstein's added responsibility during such timerelated primarily to store functions and financial mattersrather than to the supervision of store employees. Moreo-ver,theavailabilityof the store manual and otherdirectives supplied by the district manager would appear toobviate the possibility of any situation arising which wouldrequire the use of independent or responsible judgment in"carrying on" in Graham's absence.On the basis of all the evidence presented, I find thatRosensteinwas not, during any relevant period, asupervisor within the meaning of Section 2(11) of the Act .8D.The Alleged Unlawful ConductPowers recalled a conversation with Graham which tookplace around mid-to-late January in the lower levelstockroom. On this occasion Powers arrived at work laterthan her scheduled time and was told by Rosenstein thatGraham wanted to see her downstairs. When she appeared,Graham opened the conversation with the question "Doyou know that if the Union comes in they'll close thestore?" and when she replied that she did not know this, heasked "How do you think you're going to vote?" AfterPowers told Graham she would hear both sides and thendecide this question, he told her she could go upstairs.Graham denied that he asked Powers how she would voteor that he ever told anyone that if the Union came in theDetroit stores would be closed.9Powers impressed me as a credible witness. Her versionof this incident is consistent with, and buttressed by, theposition she later took and the questions she raised in themeeting conducted by management in March. I do notcredit Graham's denials with respect thereto. His Januaryconversation with Powers conflicts with the testimony ofotherswhich indicates that the subject of obtaining thereturn of union authorization cards arose in late March.Accordingly, I find that Respondent through Grahamthreatened to close the store in retaliation if the employeesselected union representation, and interrogated an employ-ee as to how she was going to vote in the anticipatedelection, each violative of Section 8(a)(1) of the Act.Quarker testified that at the Northland store sometimeafter January 25, Graham said to him, "Do you belong to aunion? If you do, show me your card." Quarker recalledthat this occurred when Graham stopped a conversation inthe salesroom-stockroom doorway among employees ChrisBoyd, Kerry Bell, Rosenstein, and himself in which Bell8Big "N" DepartmentStore No 307,Big "N", a Division of Neisner Bros,Inc,200 NLRB No137,PacificDrive-In Theatres Corp,167 NLRB 661,662. SeePlasticWorkers UnionLocal 18,International Union,Doll and ToyWorkers,AFL-CIO v. N L.R B,369 F2d 226 (C.A. 7, 1966)9Graham also denied ever calling Powers downstairs,asserting "Wewent downstairs to get some handbagsand she.told methatshe had signed a union card but planned on getting it backIsaid 'that'sup to you'"His recollection was that this occurred sometime in Januaryrather than in March after the district manager met with the employees andthe subject of how employees could obtain the return or their cards wasdiscussed.'aAlthough the transcript of testimony omits the word "not." contrarytomy recollection as to the sense of the testimony,its omission is in no waycrucial to any finding hereinstated that if they hada union inthe store salesmen wouldnot 10 have to run stock, a task in which they were presentlyengaged, and he had "instigated," i.e., voiced his agree-ment with this and similar comments by the others.Graham recalled a somewhat different setting for hisquestioning of Quarker with respect to his having a unioncard.According' toGraham, employees Gary Strat,Powers, Boyd, and Rosenstein were standing with Quarkernear the end of the counter and Quarker was "bragging... for five minutes" telling everybody he had a unioncard. -Graham said to Quarker, "If you've got a union card,letmesee it.""Ifind it unnecessary to reconcile the different versionswith respect to the context of Graham's remarks. Each mayreflect partial or selective, recollection of a single event ortheymay have reference to two separate occasions. Ineither case both attest to the fact that on at least oneoccasion, in the presence of fellow employees, Grahamquestioned Quarker as to whether he belonged to a unionand demanded to see his union card. Graham's ownversion suggests that he was thereby attempting to discreditQuarker whom he knew to be the union organizer at thestore.Such interrogation is clearly violative of Section8(a)(I) of the Act.DistrictManager Steve Fatovic came to the Northlandstore 'in lateMarch and met with employees in two groupsaccording to their work shift. The second meeting,conducted between 5:30 and 6 p.m., was attended byGraham, Rosenstein, Powers, and possibly Debbie John-son and/or Craig Bell. The purported purpose of themeeting was to discuss with employees "some policies andalso benefits of the company." Fatovic told employees theCompany was trying to improve their benefits and, using anew booklet which had been printed for distribution toemployees the preceding month, Fatovic explained variousexistingemployee benefits.During the discussion ofbenefits Powers raised various questions.According to Powers, Fatovic told the group that if theUnion came in the Company would not have to meet theUnion's demands and would not have to give employeesanything; employees could even lose the benefits theyalready had; Zale Corporation grossed some $400 millionand that Butler's Detroit stores contributed only about $4million of this; and, if they closed the store he would stillget his salary every week. Powers responded "I'm agambler so I'm still going to hear both sides." Fatovic saidtoher "would you write on a piece of paper yourgrievances and we'll try to meet your demands." 12Fatovic testified that at this meeting Powers made thei iGraham explainedthat he had been a member of another union whileworkingfor anotheremployer ina differentlocality,and did not believeQuarker hada membership card He further testified that he did not knowwhether Quarkerwas aware he was not referring to an authorization cardbut to a membership cardi2Rosenstein recalled that at this meetingFatovic said theywere a $400-million Companyand thatthe Detroitstoresproducedonly I percent of thebusiness, that ifthe Unioncame in these storesdid not reallymatter Healso recalledthat Fatovic told Powersthat if theUnioncame in"you couldlose benefitsor you couldgain benefits"and she replied"I'll take a gamblewith the Union" Fatovic toldher that"the Union was no guarantee you'regoingto getmore You couldwind up losing too " I view his testimony ascorroborationand amplification of that of Powers BUTLER'S SHOE CORP.statement that the Employer could not afford to close theDetroit stores because these produced $10 million in saleswhich was 10 percent of Butler's business and that hereplied "Linda, if Butler's going to close the Detroit stores,it'snews to me. Where did you hear that?" She responded"They can't afford to close the stores" and he said, "Butthere is no intention of closing any stores." 13 Fatovicadmitted telling employees that through bargaining, if theUnion came in, benefits might go up or down. With respectto grievances, Fatovic explained that he had receivedthrough managerial channels a suggestion that manage-ment hold a group meeting with employees of all stores todiscuss their problems. This suggestion was turned downby his superior, but when he held the meetings at theNorthland store he told the employees that if anyonewished to make any suggestions or complaints to manage-ment "They could write it on a piece of paper and give it totheir storeManager and he'll see the proper people get it."Graham, who was also present at this meeting, at firsttestified that Fatovic did not ask employees to write downtheir problems and submit them to him and that he did notstate anything in regard to having employees state theirproblems to the company in this meeting. Later, whenasked whether in this meeting Mr. Fatovic said anythingabout employee grievances or complaints, Graham testi-fied that "He said, `If you have any, I'd like to hear them.'.... He said they could be in writing," and thattheydidnot have to sign their names if they did not want to.With respect to closing the stores, I do not creditFatovic's recitation of the exchange he had with Powers.Nor do I find in the combined testimony of Powers andRosenstein a clearly stated threat to do so. However, in thecontext of pointing out the insignificance of the Detroitoperations in relation to the overall sales of Respondent, Ifind that Fatovic's comments, that if the Union came inthese stores did not really matter and if they closed thestores he would still get his salary every week, constitute aveiled threat that if employees chose representation thestores could be closed. This threat is a violation of Section8(a)(1).Additionally, I find that Fatovic not only solicitedemployee grievances in writing as he attested, therebyimplying a promise of benefit, but also solicited fromPowers a written statement of her grievances and promisedto try to give them favorable consideration. Such conduct,13Fatovic further testified that Powers then stated "there's been someconversation or some inquiry about people getting the union cards back"and he said "I'm not suggesting nor am I telling anyone to get their cardsback However, if each person knows what he wants to doif he wantsto get his card back, you could write to NLRB with a copy to Local 876,and if that address is needed, I'm sure your Manager would have it " Oncross-examination Fatovic was asked how the subject of getting back cardscame up at the meeting and he testifiedA I said there had been some persons in the area inquiring aboutgetting their cards back. And I said, "we're not suggesting or telling youto get your cards back But if a person is interested in that way, theycan write to NLRB with a carbon copy to Local 876 "Q Neither of the employees at the meeting had made thissuggestion at the meeting?A No, SirThere is no specific allegation in the complaint covering this conduct andthe only evidence presented by the General Counsel was testimony byQuarker that after these meetings he was approached by some of theemployees for the return of their authorization cards. This self-contradicto-ry testimony is significant, however, in evaluating the credibility of witnessFatovic and in relation to Graham's testimony concerning his stockroom407in the context of an organizing campaign amounts tointerferencewith the exercise of Section 7 rights inviolation of Section 8(a)(1) of the Act.14Affirmative evidence concerning a number of theallegations in the complaint rests entirely upon thetestimony of Rosenstein whose reluctance to supply suchinformation is discussed at footnote4, supra.Before beingpermitted to examine the signed statement he hadpreviously given to the Board Agent, Rosenstein gave sometestimony concerning various events which he amplifiedupon to some degree after examining his statement.In his memorandum brief, the General Counsel urgesreliance upon Rosenstein's statement, which was offeredinto evidence by Respondent without limitation or astatement of purpose and received without objection, asevidence of the allegation in the complaint of a threat ofmore onerous working conditions if the Union succeededin its organizational efforts. Before reading his statement,Rosenstein testified that in March Graham mentioned tohim and Boyd, whatever he had put in the statement.15 Acomparison of Rosenstein's testimony with his affidavitwould indicate that the following is the portion to whichthat testimony had reference:Sometime in March at the store with Chris Boyd, KimBell,Gary Strat, and I present, Graham told us that ifthe Union, [sic] there would be no smoking breaks andwe would have to be working all the time. That wasabout all to that conversation.No further testimony was presented concerning this event.On more than one occasion while testifying, Rosensteinattested to the truthfulness of his pretrial statementgenerally. Considering his testimony quoted in conjunctionwith the relevant portion of the statement, I find thatRosenstein also specifically adopted as part of his directtestimony the portion of the statement set forth above.Respondent's witness, Graham replied "No, I did not" tothe direct question, "Did you ever threaten any employeewithmore onerous working conditions if the unionsucceeded in its organizational efforts?" Although Respon-dent had introduced Rosenstein's statement as Respon-dent'sExhibit 1, Graham was not asked and did notspecifically deny he ever said to employees that if theconversation with Powers14No finding is made with respect to Fatovic's statement that if theUnion came in employees could lose benefits they already had as there is noallegationin the complaint specifically coveringsuch statements15Thepertinentpart of the record reads as followsQ Going on to the month of March, 1973, did Mr Grahammention the Union at any time when you and Chris Boyd were present9A YesQWas anyone else besides Chris Boyd and Mr Grahampresent"A Not that I can think of, noQWhere were you in the conversation in March took place9A In the storeQWhat was said by Mr Graham in this conversation9A That's why I need the paper to see I don't recall I can't recallword for word what I saidWhat I said in thatstatement is trueI said itthen but I can't recall it word for word There were so many statementsImade,thatIdon't recall everyone of themQ Can you recall any part of this March conversation now9A Not unless I read the paper 408DECISIONSOF NATIONALLABOR RELATIONS BOARDunion came in there would be no smoking breaks andemployees would have to work all the time. Accordingly,on the basis of all the foregoing evidence, I find thatRespondent threatened employees with more onerousworking conditions if employees chose union representa-tion, and that such threat violated Section 8(a)(1) of theAct.isAt the hearing, and in his memorandum brief, theGeneral Counsel urged that "the apparent disenchantmentof witness Rosenstein with the Charging Party at this timeshould add a great deal of weight to his testimony." Asindicated in footnote 4,supra,Ifind that Rosenstein'sdemonstrated hostility has relevance in evaluating histestimony. I would add the observation, however, thatRosenstein's care in testifying with respect to specificstatementsmade to him, as distinguished from hisinterpretation of statements and events-not only those ofGraham which are alleged to be unlawful but also those oftheunion representativeandoftheBoardoffi-cials-revealed a particular concern that his testimony betruthful. Respondent did not question Rosenstein concern-ing any inconsistencies in his direct testimony and hisstatement. However, on the assumption that this was atleast part of the purpose for Respondent's offering thestatement in evidence, I have made such a comparison. Ido not find in that comparison a variance sufficient toimpeach Rosenstein or even to warrant rejection of anysignificant part of his direct testimony. On the other hand,since Rosenstein did testify from his present recollectionwith respect to the particulars of the various allegationsconsideredinfra,either before or after he was shown hisstatement, I shall not use the statement to establish anyunlawful conduct not specifically recited in Rosenstein'soral testimony.InitiallyRosenstein testified thatGraham discussedunions in the stores and "said a lot of things" which he,Rosenstein, could not recall. On further questioning he didrecall that such conversations included the subject of unionauthorization cards, and that Chris Boyd was present whenGraham mentioned he knew about the cards and wantedto find out who was passing them around. This occurredaround the time when Quarker was passing these outamong employees. Rosenstein also recalled that very soonthereafterGraham knew, but Rosenstein had no knowl-edge as to the source of Graham's information. In hisstatement Rosenstein indicated that he and Boyd toldGraham it was Quarker. Graham denied that he ever askedRosenstein or anyone else who was passing out cards forthe Union. I do not credit this denial. Accordingly, I findthat by this interrogation Respondent violated Section8(a)(1) of the Act.Rosenstein testified that later in January Graham statedthat the Union needed a certain number of authorizationcards before it could obtain an election. Graham said hedid not "feel that many people had cards in the store," andhe was trying to find out which employees had filled outcards.Graham asked him, in the presence of other16 1 make this finding with considerable reservation, particularly in viewof the fact that the direct testimony,standing alone, is quite unintelligible asto what specific allegation was involved, and the statement had not yet beenintroduced into evidence at the time the General Counsel rested his caseand Respondent, in making its motion for dismissal of the entire complaint,employees, whether he had signed a card, why he filled outa card, and why he was joining a union. Rosensteinresponded he felt they needed a union in the store.Rosenstein's statement does not cover a conversation inthe context mentioned here but does refer to similarinquiries in March to which he refused to give his personalreasons.Graham denied that he ever asked Rosensteinwhether or not he had signed a card for the Union, why hehad signed the card, or why he was joining the Union. IcreditRosenstein's testimony that such interrogationconcerning his union activities, sympathies, and desireswas made in the presence of other employees, and thatsuch inquiries violated Section 8(a)(l) of the Act.Rosenstein also recalled that Graham mentioned thepossibility of a strike and what could happen, shortly afterthe districtmanager's late Marchmeetingswith employeesat the store. Rosenstein stated there were other employeespresent on this occasion but he was unable to rememberwho, or whether they werelistening.In this respect,Rosenstein testified that Graham stated if employees wenton strike the company would bring other employees in todo the job, and when the strike was over and the strikingemployees came back they would not be guaranteed theywould get their same jobs back. In his statement Rosen-stein indicated Graham said that "after the strike was overmost of us wouldn't get our jobs back because of going onstrike."Graham denied that he ever had a conversationwithRosenstein"concerning, if the employees went onstrike,"or that he ever toldRosensteinthat if theemployees went on strike they would be fired. He thentestified that he didtellRosensteinthat, if the employeeswent on strike, the Company would continue to run itsbusiness, and could replace them, and when the strike wasover, if the replacements were gone, they could come back;if the employees went on strike the Company had the rightto hire to stay open and to hire employees-as long as theemployees were doing the job, the company did not haveto let that employee go to rehire the employees on strike.Although as appears, Graham contradicted himself, and Ifind his testimony reliable only to the extent that it isconsistent with that of Rosenstein, I do not find in thetestimony a sufficient indication that Respondent therebyexceeded the purview of Section 9(c). Although Rosen-stein'swrittenstatementset forth the threat alleged to beunlawful in section 9(g) of the complaint, in view ofRosenstein'soral testimony, I find that this allegation isnot established by the best evidence.After his memory was refreshed by reading parts of hisstatement,Rosenstein recalled that in January Grahamstated to him, Quarker, Boyd, and Powers, that the storewould be closed down if the Unioncame in, the part-timeemployees would be laid off and they would be out of jobs.Rosenstein's statement does not contain this latter phrase.Graham denied he told Rosenstein that if the Union got inallthepart-time employeeswould be laid off. Histestimony is, he said that if the Union came in "therewould perhaps be a reshuffling of employees . . . therealluded to the absence of specific testimony relatingtomore onerousworking conditions However, having deniedthe motion at that time in allrespects, and having thereafterreceived thestatementin evidence withoutlimitation beingplaced on its purpose.Imust now evaluate theproof of allallegations on the basis of the entire record BUTLER'S SHOE CORP.409may be more part-timers used and may be less part-timersused.Theremay be more full timers used." Grahamexplained this comment was made when they werediscussing the Union and Rosenstein said it seemed tohim the Union was playing the part-timers against the fulltimers," and as he understood it, there is usually somereshuffling when there is a new organization.Graham's attempt to explain his comments in terms ofhis understanding as to what usually happens when there isanewly selected representative does not remove thecoercive threat contained in his admitted commentindicating that if the Union got in the employment statusof part-timers vis-a-vis full timers would be changed.Evaluating credibility, I find that Graham's statementswere as testified to by Rosenstein and that Respondentthereby made unlawful threats to close the store and layoffpart-timeemployees if the Union were selected asbargaining representative, violative of Section 8(a)(1).Also after reading his statement, Rosenstein testified thatthe subject of the cards was brought up by Graham againinMarch. Speaking to Rosenstein, Strat, Boyd, andQuarker, Graham stated he knew that Powers, Quarker,and Rosenstein had passed out the cards and wanted toknow who had the union cards at that time. This incident isnot specifically covered by Rosenstein's statement. Gra-ham testified he did not ask who was passing out unioncards.When asked whether he knew who was passing outcards Graham replied "No," but to the very next question"How did you find out," he replied "Mr. Willie Jackson[the representative of the Charging Party herein] came inwith another man one day and said that Young Quarkerwas a union organizer ...." I do not find in his testimony adenial that he stated to employees he knew who waspassing out the union cards or a denial that he inquired ofthem who had the cards at that time This incident, I find,isyet another instance of unlawful interrogation violativeof Section 8(a)(1).Finally, Rosenstein testified with a "refreshed memory"that in early April Graham told him that he could notbecome a manager if he voted for the Union becausemanagers are against the Union. Although this conversa-tion took place in the store, Rosenstein recalled that noother employee was present during the conversation. Histestimony is consistent with his statement. Graham deniedthat he told Rosenstein he could not become a manager ifhe voted for the Union, asserting he said "A managercould not be in a union. Management can not beunionized." This testimony was offered to establish theallegation in section 9(h) of the complaint that Grahamthreatened employees with loss of opportunity for ad-vancement if they supported the Charging Party. In view ofGraham's admitted frequent conversations with Rosen-steinconcerning the Union, the fact that as assistantmanager Rosenstein was eligible for training to become amanager at Graham's election (which is the purport of thejob description), andmy consistent impression thatGraham was not a convincingly credible witness, Iconclude that the statements testified to by Rosenstein11 In the eventno exceptions are filed as provided by Sec 10246 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommendedOrder herein shall, as provided in Secwere made and that Respondent thereby violated Section8(a)(1) of the Act as alleged.Finally, even if my finding that Rosenstein was not asupervisorwithin the meaning of the Act is erroneous,most of the statements herein were nevertheless unlawfulas they were made in the presence of other employees.Upon the basis of the entire record, I make thefollowing:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(2) and (6) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By engaging in the conduct described in section III,above, Respondent interfered with, restrained, and coercedits employees in the exercise of rights guaranteed them inSection 7 of the Act, and therebyengaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I will recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act. And, as the unfair laborpractices committedby theRespondent,occurring in thecontext of an organizing campaign which embraced allstores in the Metropolitan Detroit area are of a characterstriking at the very basic employee rights safeguarded bytheAct, I shall recommend that Respondent's remedialaction be coextensive with the employee-union activitywith which it interfered and, additionally, that it cease anddesist from in any other manner infringing upon rightsguaranteed in Section 7 of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:ORDER 17The Respondent,Butler'sShoe Corporation, a whollyowned subsidiary of Zale Corporation, its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Coercively interrogating employees concerning theirunion sympathies,membership,activities,and votingintention, and the unionactivitiesof fellow employees.(b)Threatening employees with layoff of part-timeemployees, with more onerous working conditions, withclosing of the store or the Detroit stores, or other reprisalsif they selected union representation, and threatening anemployee with loss of an opportunity for promotion if hevoted for Retail Store Employees Union, Local 876, Retail102 48 ofthe Rules and Regulations,be adoptedby the Board and becomeitsfindings,conclusions,and order,and all objections thereto shall bedeemed waived for all purposesi 410DECISIONSOF NATIONALLABOR RELATIONS BOARDClerks International Association, AFL-CIO, or any otherlabor organization.(c) Soliciting employee grievances and promising to trytomeet employee demands to dissuade employees fromassisting, joining or selecting Retail Store EmployeesUnion, Local 876, Retail Clerks International Association,AFL-CIO, or any other labor organization.(d) In any other manner infringing upon rights guaran-teed in Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a) Post at its stores in Metropolitan Detroit, Michigan,copiesof the attached notice marked "Appendix." 18Copies of such notice, on forms provided by the RegionalDirector for Region 7, after being signed by an authorizedrepresentative of Respondent, shall be posted by Respon-dent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered, by any other material.(b) Notify the Regional Director for Region 7, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.18 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board-APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a trial in which all parties had the opportunity topresent their evidence, it has been decided that we violatedthe law and we have been ordered to post this notice. Weintend to carry out the order of the Board and abide by thefollowing:WE WILL NOT coercively interrogate employeesconcerning their union sympathies, membership, activi-ties,and votingintentionsor the union activities offellow employees.WE WILL NOT threaten employees with layoff of part-time employees, with more onerous working condi-tions, and with the closing of the store or the Detroitstores,orwith other reprisals if they select unionrepresentation, or with loss of an opportunity forpromotion if they voted for Retail Store EmployeesUnion, Local 876, Retail Clerks International Associa-tion, AFL-CIO, or any other labor organization.WE WILL NOT solicit employee grievances andpromise to try to meet employee demands to dissuadeemployeesfrom assisting,joining or selecting RetailStoreEmployees Union, Local 876, Retail ClerksInternationalAssociation,AFL-CIO, or any otherlabor organization.WE WILL NOT in any other mannerinfringeupon therights of employees guaranteed in Section 7 of theNational Labor Relations Act.All employees are free toengage inconcerted activitiesfor the purpose of collective bargaining or other mutual aidor protection. Our employees are also free to refrain fromany or all such activities.BUTLER'S SHOECORPORATION A WHOLLY-OWNED SUBSIDIARY OFZALE CORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, 500 Book Building, 1249Washington Boulevard, Detroit, Michigan 48226, Tele-phone 313-226-3244.